                                                                     Eastern Distriat of Kentuch
                     UNITED STATES DISTRICT COURT                          FILED                 -v
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION at ASHLAND
                                                                         JUN 2 7 2019
                                                                            ATASHLAND
                                                                          ROBERT R CARR
 CHRISTOPHER L. YOUNG,                     )                         CLERK U.S. DISTRICT COURT
                                           )
       Plaintiff,                          )        Civil No. 0:18-114-HRW
                                           )
 V.                                        )
                                           )
 TIMOTHY DOUBBLESTEIN,                     )     MEMORANDUM OPINION
 ET AL.,                                   )         AND ORDER
                                           )
       Defendants.                         )

                                *** *** *** ***
      Christopher L. Young is an inmate at the Eastern Kentucky Correctional

Complex (EKCC) in West Liberty, Kentucky. Proceeding without a lawyer, Young

filed a civil rights complaint with this Court in which he named three defendants-

Warden James Green, Deputy Warden James Whitt, and Chaplain Timothy

Doubblestein, all employees of the EKCC-and claimed those defendants violated

his right to participate in Wiccan services and obtain Wiccan religious material.

      The case progressed, and the parties eventually filed numerous cross motions

for summary judgment. However, while briefing those motions, Young recently

filed submissions suggesting that he no longer wants to litigate his initial claims

related to his ability to practice Wicca and, instead, wants to pursue new claims

related to Asatru/Odinist services and accommodations. In light of Young's recent

                                          1
submissions, the Court will dismiss his complaint without prejudice and allow

Young to litigate any new claims in a separate civil action.

      Young started this civil action by filing a lengthy, handwritten submission

titled "Petition for Declaration of Rights" [D. E. No. I], as well as a motion for leave

to proceed informa pauperis [D. E. No. 2]. While the Court granted Young's fee

motion, it pointed out that his first submission was not on a form approved for use

by this Court, as required by Local Rule 5.2(a). [D. E. No. 9]. Therefore, the Court

entered a deficiency order and directed Young to complete and file a Court-approved

complaint form within 30 days. [Id.]. The Court explained that Young had to

complete the entire complaint form, fully describing the facts of his case, because

that completed form would replace his first submission for all purposes. [Id. at 3].

      Young completed and filed the complaint form and, thus, he properly initiated

his civil action. [D. E. No. 10]. Young named three defendants in his complaint:

Warden Green, Deputy Warden Whitt, and Chaplain Doubblestein, all EKCC

employees. [Id. at 1-2]. Young then alleged that those defendants violated his right

to participate in Wiccan services and obtain Wiccan religious material. [Id. at 2-4].

Indeed, Young set forth eleven factual allegations, all of which related to his ability

to practice Wicca, particularly as part of a group, and file grievances regarding the

matter on behalf of himself and others. [Id. at 2-6]. Young indicated that, among



                                           2
other things, he was seeking injunctive relief and money damages for

"discrimination and emotional distress." [Id. at 9].

      The Court conducted an initial screening of Young's complaint and determined

that the defendants had to answer or otherwise respond to Young's claims.

Therefore, the Court directed the Clerk's Office and the United States Marshals

Service to serve each of the defendants with a summons and copy of the complaint

on Young's behalf. [D. E. No. 12].

      Before the defendants responded to the complaint, Young filed a "motion to

produce further arguments and evidence," along with various attachments. [D. E.

No. 15]. Young's submission was difficult to follow, but it appeared that he was

attempting to amend his complaint. The Court, however, explained that a party

moving to amend a complaint must generally attach a copy of the proposed amended

complaint to his motion, and that proposed amended complaint should be cumulative,

including all allegations, claims, and defendants in a single document. [D. E. No.

16]. Since Young did not comply with those requirements, the Court denied his

motion without prejudice to his right to file a proper motion to amend. [Id.]. Thus,

Young's completed, Court-approved complaint form remained the sole operative

pleading in this case, and the Court noted that the next step in the litigation was for

the defendants to answer or otherwise respond to Young's claims. [Id.].



                                          3
       Chaplain Doubblestein then filed an answer to Young's complaint [D. E. No.

21], but the other two defendants, Warden Green and Deputy Warden Whitt, each

filed a motion for summary judgment [D. E. Nos. 17, 20]. 1 Therefore, the Court

directed Young to file a response to those dispositive motions. [D. E. No. 22].

       Instead of simply filing a response to the defendants' motions, Young filed

three of his own motions for summary judgment [D. E. Nos. 23, 24, 25], as well as

a separate "motion for final judgment" [D. E. No. 26]. The three defendants then

filed a response to Young's motions [D. E. No. 27], and Chaplain Doubblestein went

ahead and filed his own motion for summary judgment [D. E. No. 28].

      At that point, the case was becoming procedurally complex because there

were seven cross motions for summary judgment pending before the Court. While

the Court was interested in resolving those motions, it also wanted to make sure that

the parties had a sufficient opportunity to fully present their arguments to the Court.

Therefore, the Court ordered each party to file one final submission, and it specifically

directed Young to address an important issue. [D. E. No. 29].

       The Court pointed out that, according to Chaplain Doubblestein, Wiccan

services were now being offered at the EKCC, and, in any event, Young was no



1
 Around this same time, Young filed a "memorandum of law and additional arguments." [D. E.
No. 7]. However, once again, Young did not properly seek leave to amend his complaint. Thus,
Young's completed, Court-approved complaint form remained the sole operative pleading in the
case.
                                             4
longer claiming Wicca as his religious preference. [D. E. No. 28-1 at 3]. In light of

Chaplain Doubblestein's representations, the Court directed Young to state whether

he wished to continue to pursue his case at all and, if so, indicate which of his claims

remained viable. The Court explained that if Young failed to file such a submission,

it may consider his claims abandoned and dismiss his case. [D. E. No. 29 at 2-3].

      In response to the Court's Order, Young filed several new submissions. [D.

E. Nos. 30, 31, 33]. These submissions are neither a model of clarity nor do they

appropriately respond to the Court's Order. However, as best as the Court can tell,

Young is essentially abandoning his initial claims related to his ability to practice

Wicca and, instead, suggests he wants to pursue new claims related to his new

religious preference.

      Young's first new submission, titled "Petition for Civil Agreement," appears

to make this very point. [D. E. No. 30]. To be sure, Young begins that filing by

generically defending his complaint and asking the Court to declare that the

defendants' past conduct violated his rights. [Id. at ,r,r 1-2]. However, Young does

not mention Wiccan services or Wiccan religious material and, instead, he goes on

to request various forms of relief related to his ability to practice Asatru/Odinist. In

fact, Young asks the Court for new forms of injunctive relief, including an order

directing the defendants to allow Young and others to participate in unsupervised

Asatru/Odinist services, worship in an outside area with two fire pits, and possess
                                           5
specific Asatru/Odinist religious items. [Id. at~~ 3-4]. Young also requests money

damages in an amount that is hundreds of thousands of dollars higher than what he

originally asked for in his complaint. [Id. at~ 5].

      Young then followed up by filing a "motion for dismissal." [D. E. No. 33].

Young begins that submission by saying that he "has already stated ... that he is

willing to come to terms with resolving this issue as soon as possible." [Id. at 1].

Young then claims, "The only issue that is at issue is: the universalist Asatru/Odinist

service, congregational religious items, religious diet, personal religious items, and

the fire pit." [Id.]. Young then proceeds to list several Asatru/Odinist religious

items, and he eventually concludes by asking "that the Court grant the motion for

civil agreement and dismiss this action." [Id. at 2-3].

      In the end, as best as the Court can tell, Young's latest submissions indicate

that he no longer wants to litigate his initial claims related to his ability to practice

Wicca and, instead, wants to pursue new claims related to Asatru/Odinist services

and accommodations. Therefore, the Court will dismiss Young's complaint [D. E.

No. IO] without prejudice, consistent with Rule 41(a)(2) of the Federal Rules of Civil

Procedure, and it will deny the various pending motions in this case as moot.

      Finally, the Court recognizes that Young filed a "Petition for Civil

Agreement," which includes his various requests related to his ability to practice

Asatru/Odinist, and he has followed up on that submission. [D. E. Nos. 30, 33].
                                            6
Young is certainly welcome to communicate his latest requests to prison officials,

whether that be informally or through the more formal prison grievance process.

Perhaps the defendants and their counsel can assist Young in navigating that process.

That said, at bottom, if Young would like to eventually litigate his new claims related

to Asatru/Odinist services and accommodations, he is directed to file a new civil

action on a Court-approved complaint form.

      Accordingly, it is ORDERED as follows:

      1. Young's complaint [D. E. No. 1OJ is DISMISSED without prejudice.

      2. The various pending motions [D. E. Nos. 17, 20, 23, 24, 25, 26, 28, 30, 33]

         are DENIED as moot.

      3. This action is STRICKEN from the Court's docket.

      4. The Court will enter an appropriate Judgment.

      5. Ultimately, if Young would like to eventually litigate his new claims, he is

         directed to file a new civil action on a Court-approved complaint form.

      This'A day of June, 2019.




                                           7
